    The relief described hereinbelow is SO
    ORDERED

    Done this 22nd day of April, 2019.




    Bess M. Parrish Creswell
    United States Bankruptcy Judge

  _______________________________________________________________
                            UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION (Montgomery)

IN RE:                              :                 CASE NO: 17-33383-BPC
                                    :
                                    :                 CHAPTER: 13
                                    :
JACQUELINE ESTY                     :
     Debtor                         :
---------------------------------- --                 --------------------------------
NATIONSTAR MORTGAGE LLC D/B/A       :
MR. COOPER,                         :
     Movant,                        :
                                    :                 CONTESTED MATTER
vs.                                 :
                                    :
JACQUELINE ESTY,                    :
BERNARDUS LACY, Co-Debtor           :
SABRINA L. MCKINNEY, Trustee        :
     Respondents.                   :
                                    :

   AGREED ORDER CONDITIONALLY DENYING MOTION FOR RELIEF FROM THE
                          AUTOMATIC STAY

       Nationstar Mortgage LLC d/b/a Mr. Cooper, for itself, its successors and assigns (the

“Movant”), filed a Motion for Relief from Automatic Stay (the “Motion”), which is set for hearing on

April 11, 2019 (the “Hearing”).          Movant seeks relief as to Debtor`s real property located in

Montgomery County, Alabama, now or formerly known as 4001 PICKFAIR STREET,



     Case 17-33383       Doc 32     Filed 04/22/19 Entered 04/22/19 13:20:29        Desc Main
                                      Document     Page 1 of 3
MONTGOMERY, AL 36116 (the “Property”), as more particularly described in Exhibit “B” attached

to the Motion. Movant asserts that the Motion was properly served and hearing properly noticed. The

parties reached an agreement as follows:

         Movant shall supplement its Proof of Claim/file a Proof of Claim to include the following post-

petition mortgage arrearages totaling $2,920.04:

           Description               FROM              TO        Quantity    Amount          Total

   Missed Payment Group 1          12/01/2018      03/01/2019       4        $603.16       $2,412.64

  Bankruptcy Fees and Costs                                         1        $831.00        $831.00

   Suspense Balance Credit                                          1        $-323.60       $-323.60



         Accordingly, by consent, it is hereby

         ORDERED that:

         Debtor payment to Trustee shall increase to $ 190.00 semi-monthly. The payment by the

Trustee to Movant shall increase to $67.00 a month.    Beginning on April 1, 2019, Debtor shall pay all

future monthly mortgage payments as and when due. These payments shall be governed by Strict

Compliance provisions as detailed below.

         The Motion for Relief from Stay filed by Movant is hereby conditionally denied. However,

should the Debtor default under the mortgage agreement between the parties beginning April 1, 2019,

the Motion for Relief from Stay is granted if the Movant gives the Debtor, and the Debtor`s attorney

twenty (20) days written notice of opportunity to cure. If the default is not cured within twenty (20)

days from the date the notice is issued, then the stay shall lift without further order of the Court.

Further, Movant is allowed to communicate with the Debtor any communication required under the

note and mortgage or under state law. Waiver of default shall not constitute waiver of subsequent

default. The Debtor is responsible for reasonable attorney fees involved in the enforcement of this

order.

                                           [END OF ORDER]


     Case 17-33383        Doc 32     Filed 04/22/19 Entered 04/22/19 13:20:29           Desc Main
                                       Document     Page 2 of 3
Prepared and Submitted by:

/s/ Jacob Mauldin
Jacob Mauldin
AL State Bar No. ASB-7826-B44M
Rubin Lublin, LLC
100 Concourse Parkway, Suite 115
Birmingham, AL 35244
(877) 813-0992
jmauldin@rubinlublin.com
Attorney for Creditor


Consented to by:

/s/ Paul D. Esco _____________
Paul D. Esco, Esq.
AL State Bar No.
Attorney at Law, LLC
2800 Zelda Road
Suite 200-7
Montgomery, AL 36106
334-832-9100
paul.esco@aol.com
Attorney for Debtor


No Opposition to by:

/s/ Sabrina L. McKinney_____
Sabrina L. McKinney
AL State Bar No.
P. O. Box 173
Montgomery, AL 36101
334-262-8371
trustees_office@ch13mdal.org
Standing Chapter 13 Trustee




     Case 17-33383     Doc 32    Filed 04/22/19 Entered 04/22/19 13:20:29   Desc Main
                                   Document     Page 3 of 3
